PÉR CURIAM.
This is an appeal from a conviction for the offense of possessing alcoholic beverages for the purpose of sale in local option territory.
The appellant admitted having two glasses or mugs of beer in her hands when the officers entered the restaurant where she was working. She apparently was intending to serve beer to customers seated at a booth. Eighty-six cans of Carling’s beer and ale and twenty-five additional quarts of beer were found on the premises.
Finding no error prejudicial to appellant’s substantial rights, the judgment is affirmed.
Judge HOGG not sitting.